 Case: 2:20-cv-06292-EAS-KAJ Doc #: 16 Filed: 03/08/21 Page: 1 of 1 PAGEID #: 90



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

TIMOTHY CARR, et al.,

                      Plaintiffs,

       v.                                            Civil Action 2:20-cv-6292
                                                     Judge Edmund A. Sargus
                                                     Magistrate Judge Jolson
EVOLUTION HEALTH, LLC, et al.,

                      Defendants.


                                    OPINION AND ORDER

       On March 2, 2021, Plaintiff withdrew his first Motion to Amend (Doc. 13), as the attached

amended complaint “contain[ed] and error that require[d] revision.” (Doc. 14). This matter is

now before the Court on Plaintiff’s amended Unopposed Motion for Leave to File First Amended

Collective and Class Action Complaint. (Doc. 15). Plaintiff seeks leave to amend his Complaint

“to modify certain factual allegations asserted in the Complaint.” (Id. at 2). Defendants do not

oppose this request. (See id. at 3). Rule 15(a)(2) of the Federal Rules of Civil Procedure provides

that “a party may amend its pleading only with the opposing party’s written consent or the court’s

leave. The court should freely give leave when justice so requires.” For good cause shown, and

in light of the liberal policy favoring amendment, Plaintiff’s Unopposed Motion (Doc. 15) is

GRANTED. The Clerk is DIRECTED to file Doc. 15-1 as the First Amended Complaint.

       IT IS SO ORDERED.



Date: March 8, 2021                                  /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE
